NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 1-26-21 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that claim 17’s rejection was addressed by the 1-26-21 claim amendments and that the meaning of “semi-closed loop power production unit” (now in claim 6) is known in the art and/or sufficiently described in the specification as filed, have been fully considered and are persuasive in view of said amendments.  These rejections are withdrawn.
Applicant's 1-26-21 arguments vis-à-vis rejections under 35 U.S.C. 102(a)(1) and 102(a)(2) over Heidel et al., US 2017/0327421 (published 11-16-17; filed 5-10-17; US Prov’l appl’n filed 5-10-16) (“Heidel”), simply stating that the rejections were addressed by the 1-26-21 claim amendments, have been fully considered and are persuasive in view of said amendments.  These rejections are withdrawn.
Applicant's 1-26-21 arguments vis-à-vis rejections under 35 U.S.C. 103 over Heidel, stating in pertinent part that Heidel’s method does not teach or suggest employing a semi-closed loop power production unit configured for repeated compression and expansion of a CO2 working fluid (Remarks at p. 10), have been fully considered and are persuasive.  These rejections are withdrawn.

Allowable Subject Matter
Claims 6-17, 19-22, and 25-28 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 6, the most pertinent prior art of record appears to be Heidel, whose teachings and suggestions are in the 10/28/20 Office Action.  Claim 6 has been allowed over Heidel at least because, as detailed above, Heidel does not teach or suggest employing within its method a semi-closed loop power production unit configured for repeated compression and expansion of a CO2 working fluid; expanding Heidel’s compressed CO2 would proceed against Heidel’s desire to “deliver[ ] highly concentrated, pressurized carbon dioxide.”  See Heidel at par. 97; MPEP 2143.01 V-VI & 2145 X.D.3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ April 15, 2021
Primary Examiner
Art Unit 1736